Filed 11/19/20 Mazgani v. Moda CA2/4
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                      DIVISION FOUR



 MAHVASH MAZGANI,                                            B291721

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. BC658766
        v.

 KEVIN MODA,

        Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Daniel S. Murphy, Judge. Affirmed.
     Thomas D. Sands, for Defendant and Appellant.
     Glaser, Weil, Fink, Howard, Avchen & Shapiro, Felton T.
Newell, for Plaintiff and Respondent.
      Respondent Mahvash Mazgani sued her nephew, appellant
Kevin Moda,1 for defamation and false light, claiming Moda
caused a banner to be displayed outside her business containing
Farsi2 words meaning “Mazgani is a prostitute.” In his defense,
Moda claimed the correct translation is “Mazgani is a corrupt
woman.” The jury found in favor of Mazgani on both causes of
action.
      On appeal, Moda contends the trial court committed
reversible error by ruling Mazgani is not a public figure,
improperly instructing the jury on defamation, declining
proposed special jury instructions on various affirmative
defenses, and excluding the testimony of a proposed witness. He
further contends Mazgani is not entitled, as a matter of law, to
the jury’s $20,000 economic damages award. We reject Moda’s
contentions and affirm the judgment.3




 1    Moda is named in the lawsuit as “Houman Moghadda, aka
Kevin Moda,” but he is referred to as “Kevin Moda” throughout
the proceedings.

 2    The language is sometimes referred to as Persian. Because
the parties use the term Farsi, so do we.

 3    The notice of appeal is from the judgment and the orders
denying Moda’s motion for new trial and partially denying his
motion for judgment notwithstanding the verdict (JNOV). We
affirm those orders but do not separately address them because
they raise no additional issues.



                               2
      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Pleadings
      In August 2017, Mazgani filed a first amended complaint
against Moda and Marcos Alonzo alleging causes of action for
defamation and false light. She sought compensatory and
punitive damages. Representing himself, Moda filed an answer
denying the allegations and asserting affirmative defenses.4

B.   The Trial
      At trial, the following facts were undisputed. Mazgani was
born in Iran and immigrated to the United States. She is fluent
in Farsi, Iran’s predominant spoken language. Also, Mazgani
owns a successful business called Mazgani Social Services, Inc.,
located in an area of Los Angeles inhabited by many Farsi
speakers. Mazgani’s clients are primarily individuals who speak
only Farsi and need help obtaining Social Security benefits and
other government assistance. Mazgani has operated her business
for 26 years. Both Mazgani and her business are well-known and
well-respected in the local Iranian/Iranian-American
community.5
      On or about April 2, 2017, Moda established a website in
response to a third party’s unrelated class action filed against
Mazgani and her business. Moda also circulated flyers among



4     We do not address various cross-complaints filed in the
action below because they are not pertinent to this appeal.

5     Members of these groups sometimes refer to themselves as
Persians or Persian Americans. We adopt the nomenclature used
by the parties.



                                3
attendees at an Iranian community festival. The website and the
flyers criticized Mazgani and her business and solicited people to
join the class action. Later, Moda created similarly worded
banners and paid Alonzo and others to distribute the flyers and
carry the banners near and around Mazgani’s business to
“protest” her business practices. The protests lasted for weeks
and took place in locations where they would be seen by Iranian
Americans and other Iranian immigrants.
       Mazgani responded at some point by hiring two people to
carry a sign and distribute flyers for several days in Hollywood
and downtown Los Angeles. The targeted areas were frequented
by Moda and were chosen to ensure he saw these counter
protests. The sign and flyers stated Moda was “a fraudster” and
“litigious.”
       On April 21, 2017, Alonzo appeared outside Mazgani’s
business, carrying a new banner created by Moda. The same
banner was also displayed near Mazgani’s home. On the banner
was a statement written in Farsi.6 The primary issue at trial, as
relevant to this appeal, was the correct translation of that
statement, specifically the words “zan” and “kharab.”
       Mazgani and her secretary, Shohreh Sharifzadeh, who is
also a native Farsi speaker, testified the statement translates as
“Mahvash Mazgani is a prostitute.” Mazgani denied she is or ever
was a prostitute.
       Mazgani’s expert witness, Amir Faress, is a
translator/interpreter for the Los Angeles Superior Court. He
testified when “zan” (woman) and “kharab” (broken) are used


 6     Although there is some ambiguity in the record, it appears
this was the only statement written in Farsi on any of Moda’s
flyers or banners.



                                4
together in a statement, they are most commonly understood by
Farsi speakers to mean “prostitute.” Faress translated the
statement on the banner as “Mahvash Mazgani is a prostitute,”
or possibly “Mahvash Mazgani is a promiscuous woman.”
      Moda testified in his defense and denied calling his aunt a
prostitute, or that the statement on the banner said Mazghani is
a prostitute. On cross-examination, Moda acknowledged having
no evidence that Mazgani is a prostitute or “someone who sells
[her] body for sex[.]”
      Aslan Aslanian, an interpreter/translator, testified as
Modi’s expert. He translated the statement on the banner as,
“Mahvash Mazgani is a corrupt woman.” On cross-examination,
however, Aslanian agreed “zan kharab” could mean “a woman is
a prostitute” and the statement on the banner could be translated
as “Mahvash Mazgani is a prostitute.”
      Ali Hashemi-Alaei, another witness called by Moda and
also a court interpreter, testified on direct examination that the
word “kharab” is not generally used to describe someone as being
corrupt. On cross-examination, Alaei translated the disputed
statement as “Mahvash Mazgani is a prostitute.”

C.    The Verdict and Damages
      The jury returned special verdicts on both causes of action
in favor of Mazgani and against Moda and Alonzo. It awarded her
$30,000 in general damages for pain and suffering, $20,000 in
special damages for economic loss, and $50,000 in punitive
damages. The trial court entered judgment in favor of Mazgani
on the special verdicts.
      Moda and Alonzo jointly filed motions for judgment
notwithstanding the verdict and for a new trial. The court




                                5
granted the motion for judgment notwithstanding the verdict in
part, nullifying the punitive damages award against Moda, but
denied the new trial motion in its entirety. Moda timely
appealed.

                          DISCUSSION

A.    The Trial Court Did Not Err by Concluding
      Mazgani Is Not a Public Figure
      Following the presentation of evidence, Alonzo’s counsel
made an oral motion for directed verdict, arguing Mazgani is a
public figure. The trial court found Mazgani is a private figure
and denied the motion. Moda later asked the court to declare
Mazgani a limited purpose public figure, because she inserted
herself into the controversy by protesting an issue that was a
matter of public concern. But the court confirmed its earlier
ruling that Mazgani is a private figure.
      Moda contends these rulings constituted error. He argues
the trial court’s finding that Mazgani is a private figure caused
the jury to be given an erroneous instruction on defamation,
which omitted the element of malice, and therefore lowered
Mazgani’s burden of proof.7 We find no error.

      1.      Defamation
      “The elements of a defamation claim are (1) a publication
that is (2) false, (3) defamatory, (4) unprivileged, and (5) has a
natural tendency to injure or causes special damage.” (Wong v.


7     The jury was instructed with CACI No. 1704 Defamation
per se—Essential Factual Elements (Private Figure—Matter of
Private Concern).



                                 6
Jing (2010) 189 Cal. App. 4th 1354, 1369.) “When a defamation
action is brought by a public figure, the plaintiff, in order to
recover damages, must show that the defendant acted with actual
malice in publishing the defamatory communication. [Citation.]
Because of this increased burden, defendants in defamation
actions . . . obviously attempt to establish that the plaintiff was
such a public figure.” (Denney v. Lawrence (1994) 22 Cal. App. 4th
927, 933.)
       “There are two types of public figures: ‘The first is the “all
purpose” public figure who has “achieve[ed] such pervasive fame
or notoriety that he [or she] becomes a public figure for all
purposes and in all contexts.” The second category is that of the
“limited purpose” or “vortex” public figure, an individual who
“voluntarily injects himself [or herself] or is drawn into a
particular public controversy and thereby becomes a public figure
for a limited range of issues.”’ [Citation.]’ . . . .” (Sipple v.
Foundation for Nat. Progress (1999) 71 Cal. App. 4th 226, 247.)

      2.     Standard of Review
      “At trial, whether a plaintiff in a defamation action is a
public figure is a question of law for the trial court. [Citations.]
On appeal, the trial court’s resolution of disputed factual
questions bearing on the public figure determination is reviewed
for substantial evidence, while the trial court’s resolution of the
ultimate question of public figure status is subject to independent
review for legal error. [Citations.]” (Khawar v. Globe Internat.
(1998) 19 Cal. 4th 254, 264.)




                                 7
      3.     Mazgani is a Private Figure in the Context
             of this Case
       Moda does not contend Mazgani should be considered as
the first type of public figure. Being well-known and well-
respected in the local Iranian community does not mean she has
achieved sufficiently pervasive fame or notoriety to be considered
a public figure for all purposes and in all contexts. (See Gertz v.
Robert Welch (1974) 418 U.S. 323, 351 [94 S. Ct. 2977, 41 L. Ed. 2d
789].)
       Moda’s primary argument is that Mazgani is a limited
purpose public figure. “Unlike the ‘all purpose’ public figure, the
‘limited purpose’ public figure loses certain protection for his [or
her] reputation only to the extent that the allegedly defamatory
communication relates to his [or her] role in a public
controversy.” (Reader’s Digest Assn. v. Superior Court (1984) 37
Cal. 3d 244, 253-254; Weinberg v. Feisel (2003) 110 Cal. App. 4th
1122, 1132 [“there should be some degree of closeness between
the challenged statements and the asserted public interest.
[Citation.]”].) Moda reasons Mazgani is a limited purpose public
figure because she thrust herself into the public eye by engaging
in counter protests.
       One flaw in Moda’s argument is the alleged defamatory
statement, “Mazgani is a prostitute,” has no relationship to the
controversy over Mazgani’s business practices or her public
efforts to defend them. Thus, rather than being focused on issues
related to the “protests,” Moda’s statement was an effort “to
gather ammunition for another round of [private] controversy.”
(Connick v. Myers(1983) 461 U.S.138, 148 [103 S. Ct. 1684, 75
L. Ed. 2d 708]; see Grenier v. Taylor (2015) 234 Cal. App. 4th 471,
476, 485 [a pastor who published a book, ran a website, hosted a




                                 8
widely broadcast radio show, and made sermons available on
YouTube, iTunes, and Twitter, was not a limited purpose figure
in the context of the lawsuit, where defendants accused him of
committing child abuse, child molestation, tax evasion, and
theft].) Mazgani is not a limited purpose public figure in the
context of this lawsuit.
       In any event, it is unclear why Moda is pursuing this
argument. “A public figure suing for defamation ‘must
demonstrate “actual malice” by clear and convincing evidence.’
[Citation.] Actual malice ‘requires a showing that the allegedly
false statement was made “with knowledge that it was false or
with reckless disregard of whether it was false or not.”
[Citation.]” (Burrill v. Nair (2013) 217 Cal. App. 4th 357, 389,
overruled on other grounds by Baral v. Schnitt (2016) 1 Cal. 5th
376, 391.). As noted above, on cross-examination, Moda was
asked whether he had any evidence to present at trial to
establish Mazgani had ever been a prostitute. Moda answered, “If
you mean by prostitute someone who sells their body for sex, I do
not.” Moda essentially conceded the suit was brought with
knowledge that the statement was made with malice in its
constitutional sense. Thus, even if the trial court erred by finding
Mazgani is not a public figure, any error was harmless.

B.    The Trial Court Properly Instructed the Jury on
      Defamation
      Moda’s opening brief is often unclear and difficult to
follow.8 We understand him to argue: (1) The jury should have
been instructed to determine which of the experts’ translations of
the alleged defamatory statement is correct: “Mahvash is a

8     Moda did not file a reply brief.



                                 9
prostitute” or “Mahvash Mazgani is a corrupt woman”; and (2)
Mazgani should have had the burden to prove whether the
statement was defamatory. While we agree, these are non-issues.
The trial court’s instruction required the jury to choose between
the competing translations and placed the burden on Mazgani to
prove the statement was defamatory. Over Moda’s objection, the
trial court instructed the jury with CACI No. 1704, which (as
given) provided in relevant part: “Mahvash Mazgani claims that
Kevin Moda and Marcos Alonzo harmed her by making the
following statement: ‘Mahvash Mazgani is a prostitute.’ To
establish this claim, Mahvash Mazgani must prove all of the
following: [¶] Liability [¶] 1. That Kevin Moda and/or Marcos
Alonzo made the statement to persons other than Mahvash
Mazgani. [¶] 2. That these people reasonably understood that the
statements were about Mahvash Mazgani. [¶] 3. That these
people reasonably understood the statement to mean Mahvash
Mazgani engages in serious sexual misconduct that is
incompatible with her business. [¶] 4. That Kevin Moda and/or
Marcos Alonzo failed to use reasonable care to determine the
truth or falsity of the statement.”
       Furthermore, the special verdict form directed the jury to
answer the question, “Did Kevin Moda or one of his agents
intentionally hold a banner stating, as a statement of fact, that
‘Mahvash Margani is a prostitute?”’ The jury answered in the
affirmative.
       Together CACI No. 1704 and the special verdict form
establish the jury had to find which of the experts’ translations of
the alleged defamatory statement on the banner was accurate,




                                 10
and Mazgani had the burden to prove the statement was
defamatory.9

C.     The Trial Court Did Not Err by Declining To Instruct
       on the Affirmative Defenses of Estoppel, Waiver,
       Unclean Hands, and Litigation Privilege.
       At the jury instruction conference, the trial court denied
Moda’s request to give his proposed special jury instructions on
various affirmative defenses. Moda contends the trial court
prejudicially erred by refusing to instruct on his affirmative
defenses of estoppel, waiver, unclean hands and litigation
privilege. We disagree.


9     Moda offered his own instruction, which was rejected by
the trial court. It read in pertinent part: “Mahvash Mazgani
alleges that a ‘Banner’ was displayed by the Defendant that
stated in Farsi, ‘Mahvash Mazgani is a prostitute.’ The
Defendants dispute this translation. In order to prove that the
‘Banner’ is defamatory towards, and/or casts false light on,
Mahvash Mazgani, Mahvash Mazgani must prove that the proper
English translation of the banner is ‘Mahvash Mazgani is a
prostitute.’ [¶] For the purposes of this Action, the term
‘Prostitute’ shall be defined exclusively as ‘a person who engages
in sexual activity for payment.’ For the purposes of this
instruction, a ‘corrupt woman’ is NOT a prostitute.” The
instruction then asks the jury to determine whether the “proper
English translation of the Banner” is ‘Mahvash Mazgani is a
prostitute?’” This proposed instruction was incomplete in some
respects, duplicative of CACI No. 1704 in some respects, and
argumentative with respect to the meaning of “corrupt woman.”
The trial court, therefore, properly rejected it in favor of CACI
No. 1704. (Boeken v. Philip Morris, Inc. (2005) 127 Cal. App. 4th
1640, 1673 [trial court may refuse to give an incomplete or
erroneous instruction].)



                               11
       1. Estoppel, Waiver, and Unclean Hands
       During the conference, Moda told the trial court that he
““cited authority for, the Hill versus National Collegiate Athletic
Association [Hill v. National Collegiate Athletic Assn. (1994) 7
Cal. 4th 1 (Hill)10], in respect to estoppel and waiver o[r] unclean
hands, [and] that instruction should be given as well.” The trial
court stated it had not received any proposed special instructions
on those three affirmative defenses. The trial court acknowledged
it had received a special verdict form concerning estoppel, which
it was not going to provide to the jury. The trial court told Moda
that if he had proposed instructions on the affirmative defenses,
it would consider them. Moda then insisted he had provided the
court with a special instruction on estoppel and read from the



 10 In Hill, the Supreme Court encapsulated a framework for
evaluating a constitutional privacy claim. “[A] plaintiff alleging
an invasion of privacy in violation of the state constitutional right
to privacy must establish each of the following: (1) a legally
protected privacy interest; (2) a reasonable expectation of privacy
in the circumstances; and (3) conduct by defendant constituting a
serious invasion of privacy. [¶] . . . [¶] A defendant may prevail in
a state constitutional privacy case by negating any of the three
elements just discussed or by pleading and proving, as an
affirmative defense, that the invasion of privacy is justified
because it substantively furthers one or more countervailing
interests. Plaintiff, in turn, may rebut a defendant’s assertion of
countervailing interests by showing there are feasible and
effective alternatives to defendant’s conduct which have a lesser
impact on privacy interests.” (Hill, supra, 7 Cal.4th at pp. 39-40)
“Of course, a defendant may also plead and prove other available
defenses, e.g., consent, unclean hands, etc., that may be
appropriate in view of the nature of the claim and the relief
requested.” (Id. at p. 40.)



                                 12
special verdict form. The trial court again declined to give the
form to the jury.
      We have examined Moda’s packet of proposed special jury
instructions and find none on estoppel, waiver, or unclean hands.
“A party is entitled upon request to correct, nonargumentative
instructions on every theory of the case advanced by him which is
supported by substantial evidence.” (Soule v. General Motors
Corp. (1994) 8 Cal. 4th 548, 572.) A party is not entitled to special
jury instructions it never proposed to or requested from the court.

       2.   Litigation Privilege
       Moda also contends the trial court erred by failing to
charge the jury with his proposed special instruction on litigation
privilege. He did provide this instruction to the court.11 The trial




 11 Moda’s proposed instruction reads: Moda and Alonzo
“allege that the communications they made about the Plaintiff
(Mahvash Mazgani) is [sic] in their public protests [and] are
absolutely protected from prosecution for False Light and
Defamation because those communications were already
published in a judicial proceeding. To establish this defense,
[Moda and Alonzo] must prove the following: [¶]1. A judicial
proceeding or any other official proceeding authorized by law was
initiated at some time before April 2, 2017 [the date on or about
Moda posted his website] (aka “the OTHER LAWSUIT”); [¶] 2.
This OTHER LAWSUIT involved Mahvash Mazgani, [daughter]
Neyaz Mazgani, [daughter] Nazanin Mazgani, [employee]
Shohreh Sharifzadeh, and/or Mazgani Social Services INC. (aka
“the PLAINTIFFS); [¶] 3. The communications made by [Moda
and Alonzo] about the PLAINTIFFS in this action were/are
related to, or based on, the allegations made against the
PLAINTIFFS in this OTHER LAWSUIT.”



                                 13
court properly rejected it, however, because the litigation
privilege does not apply in this case.
       “The litigation privilege applies ‘to any communication
(1) made in judicial or quasi-judicial proceedings; (2) by litigants
or other participants authorized by law; (3) to achieve the objects
of the litigation; and (4) that have some connection or logical
relation to the action.’ [Citation.] ‘“The privilege ‘is not limited to
statements made during a trial or other proceedings, but may
extend to steps taken prior thereto, or afterwards.’ [Citation.]”
[Citation.] The litigation privilege is interpreted broadly in order
to further its principal purpose of affording litigants and
witnesses the utmost freedom of access to the courts without fear
of harassment in derivative tort actions. . . . The privilege is
absolute and applies regardless of malice. [Citation.]’ [Citation.]”
(Malin v. Singer (2013) 217 Cal. App. 4th 1283, 1300.) As long as a
communication has some reasonable relation to a judicial
proceeding, the person responsible for it is immune from all civil
liability other than malicious prosecution. (Rusheen v. Cohen
(2006) 37 Cal. 4th 1048, 1057.)
       Moda’s proposed jury instruction, JNOV motion, and
argument on appeal all suggest his intent to invoke the litigation
privilege to protect what he maintains is the accurate translation
of the alleged defamatory statement —“Mahvash Mazgani is a
corrupt woman.” According to Moda, the translation is a
privileged communication because it relates to similar allegations
he made in one or more prior lawsuits filed against Mazgani
and/or her business. In other words, Moda was merely persisting
in his efforts to expose her allegedly fraudulent business
practices.




                                  14
       Moda’s position completely misses the mark. If the jury
agreed with his translation of the statement on the banner, he
would not need the litigation privilege because he would not be
found to have defamed Mazgani. As the trial court pointed out in
denying Moda’s JNOV motion, the actionable translation of the
statement is “Mahvash Mazgani is a prostitute.” And, Moda
made no showing that statement directly or logically related to
any litigation apart from the current lawsuit. To be sure,
“‘communications made in connection with litigation do not
necessarily fall outside the privilege merely because they are, or
are alleged to be, fraudulent, perjurious, unethical, or even
illegal’ assuming they are logically related to litigation.
[Citation.]” (Blanchard v. DIRECTTV, Inc. (2004) 123
Cal. App. 4th 903, 921, italics added.) The litigation privilege does
not protect Moda from civil liability in this case.

D.     The Trial Court Did Not Abuse Its Discretion by
       Excluding a Proposed Witness
       At a pretrial hearing, Mazgani moved in limine to exclude
several proposed defense witnesses, including Sherry Jalilvand
and Magi Moghanaki. In her written motion, Mazgani’s counsel
argued the two witnesses were family members who had no
personal knowledge of the “protests” during which the alleged
defamatory banner was displayed. Counsel also argued Jalilvand
was elderly and “not competent to testify at trial as she is not of
sound mind.”
       In his written opposition, Moda stated Jalilvand would
testify to Mazgani’s reputation of “exchanging herself for small
goods, (dinner, panty hose, other little luxuries).” He claimed
such conduct “qualifies Mazgani as a prostitute.” Moda argued




                                15
Moghanaki, Jalilvand’s daughter, who is in the same line of
business as Mazgani, would testify about Mazgani’s unlawful
business activities. At the conclusion of the hearing, the court
agreed to exclude the testimony of Sherry Jalilvand, but to admit
the testimony of Magi Moghanaki.
       At Moda’s request, a settled statement of the hearing was
prepared for his new trial motion. According to the settled
statement, Mazgani’s counsel presented the same arguments she
made in her written motion. Moda, however, argued both
witnesses would testify about Mazgani’s corrupt business
practices.
       In excluding the proposed testimony, the trial court found
Jalilvand is elderly, not of sound mind, and that her testimony
would be duplicative of Moghanaki’s testimony, who would be
permitted to testify. Moda ultimately did not call Moghanaki to
testify at trial.
       The trial court did not abuse its discretion under Evidence
Code section 352 to “exclude evidence if its probative value is
substantially outweighed by the probability that its admission
will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.” The trial court’s decision not to admit
Jalilvand’s testimony, which would have been cumulative of
Moghanaki’s testimony, was not an abuse of discretion.
       Moda claims the trial court’s ruling deprived him of his
right to present truth as an affirmative defense. (See Ringler
Associates Inc. v. Maryland Casualty Co. (2000) 80 Cal. App. 4th
1165, 1180 [truth of a statement is an absolute defense against
defamation.].) In general, “the ‘[a]pplication of the ordinary rules
of evidence . . . does not impermissibly infringe on a defendant’s




                                 16
right to present a defense.’ [Citations.]” (People v. Fudge (1994) 7
Cal. 4th 1075, 1102-1103.) However, “Evidence Code section 352
must yield to a defendant’s due process right to a fair trial and to
the right to present all relevant evidence of significant probative
value to his or her defense. [Citation.]” (People v. Cunningham
(2001) 25 Cal. 4th 926, 998-999, original emphasis.) Moda argues
having previously informed the trial court in his written
opposition that Jalilvand’s knowledge of Mazgani’s reputation
was critical to his defense, the court prejudicially erred by
excluding her testimony. Moda urges in his opening brief that
Jalilvand is “the only living soul who could testify with personal
knowledge regarding [Mazgani’s] younger years.”
       Moda made a similar argument during the hearing on his
new trial motion. The court reminded Moda that (1) when asked
for an oral offer of proof at the earlier hearing on the motion in
limine, Moda stated only that Jalilvand would testify concerning
Mazgani’s business dealings; and (2) Moda conceded Jalilvand’s
testimony would be duplicative of Moghanaki’s testimony, and
there was no need to inconvenience Jalilvand, an elderly woman
with possible mental health issues. Moda did not disagree with
the court’s recollection, but attempted to justify having failed to
make an offer of proof at the motion in limine hearing. Moda
explained, “Your Honor, when someone files something, I just
don’t think it’s appropriate to regurgitate the same thing that is
in writing.”
       We conclude Moda has waived his claim of error by not
making an offer of proof at the hearing. “A party may be deemed
‘to have waived a claim of error either by affirmative conduct or
by failure to take proper steps in the trial court to avoid or cure
the error. [Citations.]’ [Citations.]” (Baxter v. State Teachers’




                                 17
Retirement System (2017) 18 Cal. App. 5th 340, 378.) As our high
court has explained: ‘“An appellate court will ordinarily not
consider procedural defects or erroneous rulings, in connection
with relief sought or defenses asserted, where an objection could
have been but was not presented to the lower court by some
appropriate method. The circumstances may involve such
intentional acts or acquiescence as to be appropriately classified
under the headings of estoppel or waiver . . . . Often, however, the
explanation is simply that it is unfair to the trial judge and to the
adverse party to take advantage of an error on appeal when it
could easily have been corrected at the trial.” [Citation.]’
[Citations.]” (Ibid. ; see also Doers v. Golden Gate Bridge etc. Dist.
(1979) 23 Cal. 3d 180, 184-185, fn. 1.)

E.     The Award of Special Damages for Economic Loss
       Is Consistent with Applicable Law
       Mazgani filed the lawsuit against Moda and Alonzo in her
individual capacity and was awarded $20,000 in special damages
for economic loss. Moda contends the award was improperly
based on evidence of the business’s lost profits to which she was
not entitled. Not so.
       Mazgani’s special damages award was for loss of earnings
resulting from the defamatory statement. Both Mazgani and her
secretary testified to the steep decline of business activity, and
serious loss of existing and potential clients after the offending
banner was displayed. “It is clear that under California law, a
loss of clients following [ ] defamation is evidence of recoverable
special damages. [Citation.]” (O’Hara v. Storer Communications
(1991) 231 Cal. App. 3d 1101, 1112 (O’Hara).) In O’Hara, the
plaintiff filed suit for slander and recovered $300,000 in lost




                                 18
earnings after a television station mistakenly labeled her a
prostitute in a news story. (Id. at pp. 1105, 1116.) She introduced,
as evidence of her special damages, business calendars for two
years, “which chronicled substantial business activity before the
slanderous broadcast” and no activity following the broadcast.
(Id. at p. 1112.) The plaintiff also testified that after the
“broadcast she no longer received phone calls about work.” (Ibid.;
see also MacLeod v. Tribune Publishing Co. (1959) 52 Cal. 2d 536,
548 [dentist alleging as a result of libel he suffered pecuniary loss
of existing patients and a sharp decline in new patients
sufficiently pleaded special damages under Civil Code section
48a].)
       Moda correctly notes the general rule is owners of
incorporated businesses may not recover lost profits per se if they
bring suit in their individual capacity only, but they may produce
evidence of their business’s lost profits as evidence of their own
lost earnings or impaired capacity to earn.
       For example, in Osterode v. Almquist (1948) 89 Cal. App. 2d
15, the plaintiff, a commercial fisherman, skipper and part owner
of a fishing boat, presented evidence showing he was preparing to
take a fishing trip just prior to being injured by the defendant.
The plaintiff and his witnesses testified regarding his expected
catch, the value of the fish, and his expenses. The evidence was
properly admitted: “While a plaintiff in an action for personal
injuries cannot ordinarily recover for loss of profits derived from a
business, [citations] however, under a plea of general damages
and to prove loss of earning capacity, it is permissible to show
what wages, salary, or emoluments would be open to the plaintiff
in a business, vocation, trade, or profession which he understands
and in which he would have the right and ability to engage except




                                 19
for the injuries sustained, [citation] and the earning capacity of
[the plaintiff] prior to the accident was a proper subject of
inquiry. [Citations.]” (Id. at pp. 19-20; see also Sharfman v. State
(1967) 253 Cal. App. 2d 333, 337 [plaintiff landscape architect may
establish his lost income by showing what his “share of
partnership income had been in the past”].)
      Moda points to no evidence that Mazgani was attempting to
recover the business’s lost profits, rather than her own lost
income, or even that those two figures differed.




                                20
                       DISPOSITION
     The judgment is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.



We concur:




MANELLA, P.J.




COLLINS, J.




                          21